 1
                                                                              FILED IN THE
 2                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


 3
                                                                     Oct 28, 2019
 4                                                                       SEAN F. MCAVOY, CLERK


 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9
10 WILLIAM M. JULIAN,                               2:19-cv-202-SAB
11                        Petitioner,
12        v.                                         ORDER DISMISSING ACTION
13
14 JEFFERY A. UTTECHT,
15                        Respondent.
16
17        By Order filed August 15, 2019, the Court directed Petitioner to show cause
18 why his habeas challenge to a 1998 guilty plea to first degree child molestation
19 resulting in a 57-month sentence was not time-barred under 28 U.S.C. §
20 2244(d)(1). ECF No. 9. Petitioner, a prisoner at the Coyote Ridge Corrections
21 Center, is proceeding pro se and in forma pauperis.The Court has not directed
22 service of the petition on Respondent. Petitioner timely filed a response. ECF No.
23 10.
24        In his federal habeas petition, Plaintiff asserts that on July 9, 2014, a judicial
25 officer ruled in a 3.5 hearing in a different state court criminal proceeding that
26 Petitioner’s 1998 custodial confession was coerced. ECF No. 1 at 6, 28. Based on
27 this ruling, Petitioner now seeks to challenge his 1998 guilty plea.
28        Petitioner invites the Court to consider that “another matter” (i.e., his trial,

     ORDER DISMISSING ACTION -- 1
 1 sentence and appeal following the 3.5 hearing on July 9, 2014) delayed the
 2 commencement of the federal limitations period under 28 U.S.C. § 2244(d)(2).
 3 ECF No. 10 at 1. Because, under the terms of the statute, neither the 2015 trial nor
 4 2016 appeal would constitute a “collateral review with respect to the pertinent
 5 judgment or claim” (i.e., a 1998 coerced confession), they could not toll the federal
 6 limitations period under 28 U.S.C. § 2244(d)(2).
 7        Therefore, even if the Court could infer that the July 9, 2014 ruling in a
 8 separate criminal matter somehow delayed the commencement of the federal
 9 limitations period under 28 U.S.C. § 2244(d)(1)(D), the limitations period would
10 have expired a year later, on July 9, 2015. The fact Petitioner was not “inspired” to
11 conduct legal research until June 2018, ECF No. 10 at 2, does not warrant
12 equitable tolling under Holland v. Florida, 560 U.S. 631, 649 (2010).
13        Accordingly, IT IS ORDERED:
14        1. Petitioner’s Petition for Writ of Habeas Corpus, ECF No. 1, is
15           DISMISSED with prejudice as time barred under 28 U.S.C. § 2244(d).
16        2. All pending motions are denied as moot.
17        IT IS SO ORDERED. The Clerk of Court shall enter this Order, enter
18 judgment, provide copies to Petitioner, and CLOSE this file. The Court certifies
19 there is no basis upon which to issue a certificate of appealability. 28 U.S.C. §
20 2253(c); Fed. R. App. P. 22(b).
21        DATED this 28th day of October 2019.
22
23
24
25
26
                                        Stanley A. Bastian
27
                                     United States District Judge
28

     ORDER DISMISSING ACTION -- 2
